Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 6, “a bottom surface” is vague and indefinite since it is not clear what element’s bottom surface is being claimed.  
In claim 1, line 7, “a rear surface” is vague and indefinite since it is not clear what element’s rear surface is being claimed.  
In claim 1, line 7, “a firearm handguard mounting system” is vague and indefinite since it is unclear if the system is for mounting the firearm to some other element via the handguard or if it is for mounting an element to the handguard.
In claim 3, line 1, “the front surface” is vague and indefinite since it has no antecedent basis in the claims and it is not clear what element’s bottom surface is being claimed.  

In claim 4, lines 1 and 2, “the right side” is vague and indefinite since it has no antecedent basis in the claims and it is not clear what element’s right side is being claimed.  
In claim 4, line 2, “the left side” is vague and indefinite since it has no antecedent basis in the claims and it is not clear what element’s left side is being claimed. 
Claim 5 contains the trademark/trade names “ARCA-Swiss” and “MANFROTTO”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a mounting interface and, accordingly, the identification/description is indefinite.
Claim 6 is alternative and indefinite.  It is not clear when or how a choice is made as to what bubble level elements are present in the handguard.  Also, the phrase “or both visible from a back surface of the body” is unclear and indefinite.  More than two different elements are described so it is not clear what “both” refers to.  Also, it is not clear what limitation “visible 
Claim 7 contains the trademark/trade name Delta Ring.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a mounting system and, accordingly, the identification/description is indefinite.
Also, claim 7 is alternative or indefinite.  It is not clear how or when the alternative mounting systems are chosen.
In claim 8, “a front surface” is vague and indefinite since it is not clear to what element’s front surface is being claimed.  
In claim 8, “a firearm handguard mounting system” is vague and indefinite since it is unclear if the system is for mounting the firearm to some other element via the handguard or if it is for mounting an element to the handguard.
9 contains the trademark/trade names “MAGPUL M-LOK”, “KEYMOD”, and “Quick-Detach”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe attachment point systems and, accordingly, the identification/description is indefinite.
Claims 11 and 12 are vague and indefinite since they appear to be claiming method steps in an apparatus claim.
In claim 11, “can be extruded” is vague and indefinite since it fails to definitely claim a limitation.
In claim 12, “the equipment mounting interface” and “the support mounting interface” both fail to have antecedent basis in the claims.  They are also alternative and indefinite.
Claim 14 contains the trademark/trade names “CERAKOTE” and “DURACOAT”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to coatings and, accordingly, the identification/description is indefinite.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Beaty et al (2017/0343315).
Beaty et al disclose a handguard comprising all claimed elements including a body 10 with an upper surface 20 configured to engage and secure equipment to the body; a channel (the central opening of the handguard 10, paragraph 18) through the body for maintaining a firearm barrel; a bottom surface 22 with a support mounting interface; a rear surface for attachment to a firearm handguard mounting system 12, 14; plural accessory attachment points 24, 26; where the upper surface is a Picatinny type rail (paragraph 20); a front and back surface are parallel (Figure 1); at least a portion of the left and right sides are parallel (Figure 1 and paragraph 21); the mounting system is a free-float type system (paragraph 15); and support ribs 18, 16. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Beaty et al in view of Williams (2018/0356181).
Beaty et al disclose a handguard comprising most claimed elements including a body 10 with an upper surface 20 configured to engage and secure equipment to the body; a channel (the central opening of the handguard 10, paragraph 18) through the body for maintaining a firearm barrel; a bottom surface 22 with a support mounting interface; a rear surface for attachment to a firearm handguard mounting system 12, 14; plural accessory attachment points 24, 26; where the upper surface is a Picatinny type rail (paragraph 20); a front and back surface are parallel (Figure 1); at least a portion of the left and right sides are parallel (Figure 1 and paragraph 21); the mounting system is a free-float type system (paragraph 15); and support ribs 18, 16.  Beaty et al fail to disclose the material forming the handguard, the other types of claimed mounting or attachment systems; or having the body at least partially coated with paint (or other material).  Williams teaches that it is known to form firearm handguards with anyone of metals, polymers, and composites (paragraph 45).  Williams also teaches to have, in addition to rails, mounting elements including MagPul M-Lok or KeyMod systems (paragraph 33).  Also, Williams teaches that it is known to have paint coating a part of the handguard body (paragraph 50, i.e. the paint pen is used as a marker on the handguard).  .  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Beaty et al in view of Miller et al (2015/0168096).
Beaty et al disclose a handguard comprising most claimed elements including a body 10 with an upper surface 20 configured to engage and secure equipment to the body; a channel (the central opening of the handguard 10, paragraph 18) through the body for maintaining a firearm barrel; a bottom surface 22 with a support mounting interface; a rear surface for attachment to a firearm handguard mounting system 12, 14; plural accessory attachment points 24, 26; where the upper surface is a Picatinny type rail (paragraph 20); a front and back surface are parallel (Figure 1); at least a portion of the left and right sides are parallel (Figure 1 and paragraph 21); the mounting system is a free-float type system (paragraph 15); and support ribs 18, 16.  Beaty et al fail to disclose the handguard having a path to hold a bubble level.  Miller et al teaches that it is known to have a bubble level 12 installed in a firearm handguard (paragraph 28).  Motivation to combine is the improved performance available to a user by being able to know when the firearm is being held level.  To employ the teachings of .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Larson is cited as being of interest since it discloses a handguard with paint or other coatings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. WOODROW ELDRED whose telephone number is (571)272-6901.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/J. Woodrow Eldred/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        



JWE